Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 12, and 20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 12, and 20 identify the uniquely distinct features "determine relative camera positions of the images with respect to the scene; compute depth information for the images based at least in part on the determined relative camera positions of the images".
It is noted that the closest prior art, Donatsh (Hand-Held 3D light field photography and applications) relates to an image sequence from a camera translating along an approximately linear path with limited camera rotations. Users can acquire such data easily in a few seconds by moving a hand-held camera. We include a novel approach to resample the input into regularly sampled 3D light fields by aligning them in the spatio-temporal domain, and a technique for high-quality disparity estimation from light fields.  Kikukawa (US Patent Pub. # 2019/0230280) relates to an image processing apparatus and an image processing method, and particularly to an image processing apparatus and an image processing method that make it possible to generate a texture image of high picture quality at a predetermined viewpoint using an omnidirectional image.  Donatsh or Kikukawa do not specifically teach determine relative camera positions of the images with respect to the scene; compute depth information for the images based at least in part on the determined relative camera positions of the images.  Therefore the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26961/29/2021